               Case 1:19-cv-01046-SKO Document 20 Filed 06/05/20 Page 1 of 2


     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                          FRESNO DIVISION

12
     DANIEL OCHOA LOPEZ,                              )       Case No.: 1:19-cv-01046-SKO
13                                                    )
                    Plaintiff,                        )       STIPULATION AND ORDER FOR AN
14                                                    )       EXTENSION OF TIME OF 30 DAYS FOR
          vs.                                         )       DEFENDANT’S RESPONSE TO
15   ANDREW SAUL,                                     )       PLAINTIFF’S BRIEF
     Commissioner of Social Security,                 )
16                                                    )
                                                      )
17                  Defendant.                        )
                                                      )
18                                                    )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 30 additional days to respond

22   to Plaintiff’s opening motion for summary judgment The current due date is June 8, 2020. The

23   new due date will be July 8, 2020.

24          This is Defendant’s first request for an extension of time for briefing and the third request

25   in this case overall. There is good cause for this request and not intended to delay. Since the filing

26   of Plaintiff’s opening brief, Defendant’s counsel has diligently worked on various district court

27   cases, including an district court oral argument, and other substantive non-court matters, some of

28   which required more time to complete than anticipated or were continued. Defendant requests



                                                          1
                Case 1:19-cv-01046-SKO Document 20 Filed 06/05/20 Page 2 of 2



 1   additional time to review the record and properly evaluate the issues raised in Plaintiff’s opening
 2   brief in consideration of settlement options, and if not settling, to prepare Defendant’s response to
 3   Plaintiff’s brief.
 4            Thus, Defendant is respectfully requesting additional time up to and including July 8, 2020,
 5   to respond to Plaintiff’s opening brief. Defendant acknowledges that the schedule has previously
 6   been extended and apologizes for the further delay and any inconvenience caused by the delay.
 7            The parties further stipulate that the Court’s Scheduling Order shall be modified
 8   accordingly.
 9                                                  Respectfully submitted,
10
     Date: June 4, 2020                             PENA & BROMBERG, ATTORNEYS AT LAW
11
                                                    s/ Jonathan O. Pena by C.Chen*
12                                                  (As authorized by email on 6/4/2020)
                                                    JONATHAN O. PENA
13
                                                    Attorneys for Plaintiff
14
     Date: June 4, 2020                             MCGREGOR W. SCOTT
15                                                  United States Attorney
16
                                                    By s/ Carolyn B. Chen
17                                                  CAROLYN B. CHEN
                                                    Special Assistant U. S. Attorney
18
19                                                  Attorneys for Defendant

20                                                 ORDER
21            Pursuant to the parties’ above stipulation, (Doc. 19), for good cause shown, Defendant
22
     shall file and serve his responsive brief by July 8, 2020. All other deadlines in the scheduling
23
     order are modified accordingly.
24
25
     IT IS SO ORDERED.
26
27   Dated:     June 4, 2020                                       /s/   Sheila K. Oberto               .
                                                           UNITED STATES MAGISTRATE JUDGE
28


                                                       2
